DETAILED ACTION
This action is in response to an amendment filed on January 31, 2022 for the application of Sarda et al., for a “Low cost, heterogeneous method of transforming replicated data for consumption in the cloud” filed on January 29, 2021, which is a continuation of U.S. Application No. 16/416,387, filed on May 20, 2019, now U.S. Patent No. 10942817, which is a continuation of U.S. Application No. 14/611,233, filed on Jan. 31, 2015, now U.S. Patent No. 10296422. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 1-20 are pending in the application. 
Claims 2-20 have been added.

Claim 1 has been amended.

Claims 1-20 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on January 14, 2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Samuel Campbell (Reg. No. 42381), on February 8, 2022. The application has been amended as follows: 

As per claim 15, line 12, “attaching the target gateway node” is to be replaced by --attaching of the target gateway node--. 
As per claim 20 line 3, “a computer-readable storage medium” is to be replaced by --a non-transitory computer-readable storage medium--. 
As per claim 20, line 14, “the attaching the target gateway node” is to be replaced by --the attaching of the target gateway node--. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113